Citation Nr: 1211080	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot condition.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

7.  Entitlement to an effective date prior to March 17, 2010, for the grant of service connection for PTSD. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which is the agency of original jurisdiction (AOJ).  

In an April 2006 rating decision, the AOJ denied the Veteran's application to reopen his previously denied service connection claim for PTSD.  The Veteran perfected an appeal from that determination to the Board.  In September 2008, the Board reopened the claim and remanded the merits of the claim to the AOJ for further development.  This issue returned to the Board and, in December 2009, the Board denied service connection for PTSD on the merits.  

The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court reversed and vacated the Board's decision, and remanded it to the Board for further action.  Nevertheless, in the meantime, the AOJ granted service connection for PTSD in an April 2011 rating decision.  Further, as this constitutes a full grant of this benefit sought on appeal, the Board no longer has jurisdiction over the issue of service connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Accordingly, the Court's remand instructions are now moot, as there are no allegations of fact or error on appeal, and this issue will be dismissed. 

With respect to the other issues listed on the first page of this decision, the April 2011 rating decision assigned an initial rating and effective date for the grant of service connection for PTSD, and also denied service connection for bilateral hearing loss, tinnitus, a bilateral foot condition, and COPD.  The Veteran submitted a notice of disagreement as to this rating decision in May 2011.  As discussed below, this was a valid notice of disagreement as to each of these issues, as acknowledged by the AOJ.  Therefore, these issues came under the Board's jurisdiction.  See 38 C.F.R. § 20.201.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

As such, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral foot condition, and COPD; and entitlement to a higher initial rating and an earlier effective date for the grant of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There remain no allegations of error as to the issue of entitlement to service connection for PTSD, as this claim has been granted in full by the AOJ.  



CONCLUSION OF LAW

There is no matter in controversy before the Board as to the issue of service connection for PTSD and, therefore, the appeal as to this issue shall be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

If a claimant files a timely notice of disagreement with a decision of the AOJ, proper development or review action must be conducted.  If such action does not resolve the disagreement, to include by granting the benefit sought, the case will continue on appeal.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(1),(5); 38 C.F.R. § 20.202.  

As noted above, the Veteran initially disagreed with the denial of his application to reopen the previously denied claim for service connection for PTSD, and an appeal was perfected to the Board.  The Board reopened the claim and subsequently denied the claim on the merits, in a December 2009 decision.  Although the Veteran appealed from this determination to the Court, which reversed and remanded the Board's decision in May 2011, the AOJ granted service connection for PTSD in an April 2011 rating decision.  As this constitutes a full grant of this benefit sought on appeal, there remain no allegations of error of fact or law for review by the Board.  Accordingly, the appeal is dismissed as to this issue.  See 38 C.F.R. § 20.202.  Further, the Court's remand instructions as to this issue are rendered moot.  


ORDER

The appeal as to entitlement to service connection for PTSD is dismissed.



REMAND

As noted above, in the April 2011 rating decision, the AOJ assigned an initial rating and effective date for the grant of service connection for PTSD, and also denied service connection for bilateral hearing loss, tinnitus, a bilateral foot condition, and COPD.  The Veteran submitted a notice of disagreement as to this rating decision in May 2011, stating that he disagrees with all adjudicative determinations therein, including the assignment of an initial disability rating and effective date for any claims that were granted (i.e., service connection for PTSD).  

Approximately two weeks later, still in May 2011, the AOJ notified the Veteran that it had accepted this document as a notice of disagreement for "all issues" decided in the April 2011 rating decision, but requested the Veteran to list the specific issues that he was appealing.  Although it does not appear that the Veteran responded to such request, the AOJ specifically stated that the Veteran's May 2011 statement had already been accepted as a valid notice of disagreement.  Moreover, no special wording is required, and this document may reasonably be construed as a disagreement and desire for appellate review.  See 38 C.F.R. §  20.201 (2011).  

As no further action appears to have been taken in response to the notice of disagreement, the Board has no discretion, and these issues must be remanded for the issuance of a statement of the case (SOC).  See Manlincon, 12 Vet. App. at 240.  However, these issues will be returned to the Board only if the Veteran then files a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral foot condition, and COPD; and entitlement to an initial disability rating in excess of 30 percent for PTSD, and an effective date prior to March 17, 2010, for the grant of service connection for PTSD.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).    

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


